United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                               _____________

                               No. 99-1430EA
                               _____________

Albert Bell,                             *
                                         *
              Appellant,                 *
                                         *
       v.                                *
                                         *
John McCord, Investigator, Arkansas      *
State Police; John Howell, Investigator, *
Arkansas State Police; David Box,        * On Appeal from the United
Sheriff's Deputy, Arkansas County;       * States District Court
Lloyd Franklin, Investigator, Arkansas * for the Eastern District
State Police; Wayne Simpson, Sheriff, * of Arkansas.
Arkansas County Police Department;       *
Gary Allen, Investigator, Arkansas       * [Not To Be Published]
State Police; Donnie Stephens, Sheriff's *
Deputy, Arkansas County; Robert          *
Dittrich, Prosecuting Attorney,          *
Arkansas County; and Joey Plafcan,       *
Officer, Sheriff's Department; Arkansas *
County,                                  *
                                         *
              Appellees.                 *
                                   ___________

                        Submitted: May 2, 2000
                            Filed: May 11, 2000
                                ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________
PER CURIAM.

       Albert Bell appeals from the District Court’s1 adverse grant of summary
judgment, and the denial of his motions to reopen and for leave to file an amended
complaint, in his 42 U.S.C. § 1983 action against various Arkansas State and Arkansas
County, Arkansas, officials. He argues the District Court erred in concluding his state
criminal conviction, see State v. Bell, 329 Ark. 422, 948 S.W.2d 557 (1997), was a
complete defense to any allegation that defendants lacked probable cause to arrest or
detain him on two days in January 1993. Having carefully reviewed the record and the
parties’ briefs, we conclude the District Court’s rulings are proper. See Williams v.
Little Rock Mun. Water Works, 21 F.3d 218, 225 (8th Cir. 1994) (“Good reason to
deny leave to amend exists if the amendment would be futile.”); Malady v. Crunk, 902
F.2d 10, 11 (8th Cir. 1990) (adopting common-law rule that conviction of offense for
which arrest is made is complete defense to § 1983 action asserting arrest was made
without probable cause).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
       The Honorable Stephen M. Reasoner, United States District Judge for the
Eastern District of Arkansas.
                                          -2-